Citation Nr: 0126715	
Decision Date: 11/26/01    Archive Date: 12/03/01

DOCKET NO.  00-16 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The appellant had active duty from September 1965 to April 
1967.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a June 2000 rating 
decision of the Department of Veterans' Affairs (hereinafter 
"VA") Regional Office in Los Angeles, California 
(hereinafter "RO"), which denied service connection for a 
low back condition.

In July 2001, a hearing was held at the Los Angeles, 
California RO before C.W. Symanski, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  In an unappealed decision, dated in December 1986, the RO 
denied a claim for a back condition.  

2.  The evidence received since the RO's December 1986 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim. 

3.  The preponderance of the evidence is against the claim 
that the veteran's low back condition was incurred as a 
result of his service.  



CONCLUSIONS OF LAW

1.  The RO's December 1986 decision denying service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7105(c).  

2.  New and material evidence has been received since the 
RO's December 1986 decision denying the veteran's claim for 
service connection for a back condition; the claim for 
service connection for a low back condition is reopened.  38 
U.S.C.A. § 5108 (West 1991); see also 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156).    

3.  A low back condition was not incurred or aggravated 
during active duty, and arthritis may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); see also 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45, 620 (as 
amended, August 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA or the implementing regulations at the time of the 
decision on appeal, the Board finds that VA's duties have 
been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C. §§ 5102 and 5103 (West 2001).  The appellant was 
notified in the RO's June 2000 decision that the evidence did 
not show that the criteria had been met for a grant of 
service connection for a low back condition.  In a 
supplemental statement of the case (SSOC), dated in January 
2001, he was again notified of the criteria required for 
service connection.  Therefore, the rating decision, as well 
as the statement of the case (SOC), and the supplemental 
statement of the case (SSOC), informed the appellant of the 
relevant criteria.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision, SOC and the SSOC sent to the appellant informed him 
of the information and evidence needed to substantiate this 
claim and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2001).  The appellant has not referenced any 
obtainable evidence not of record that might aid his claim or 
that might be pertinent to the basis for the denial of this 
claim.  The RO also requested and obtained VA medical 
records, and has obtained the veteran's available service 
medical records from the National Personnel Records Center.  
An examination covering the disability in issue was performed 
in December 2000.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

In December 1986, the RO denied a claim for service 
connection for a back disorder.  There was no appeal, and the 
RO's decision became final.  See 38 U.S.C.A. § 7105(c).  
However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  See 
38 U.S.C.A. § 5108.  

In February 1999, the veteran filed to reopen his claim.  In 
June 2000, the RO reopened and denied the claim The veteran 
has appealed.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156).    

Therefore, in this case, the Board must determine if new and 
material evidence has been submitted since the RO's December 
1986 decision.  See 38 U.S.C.A. § 5108.  When determining 
whether the evidence is new and material, the specified basis 
for the last final disallowance must be considered.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998 ).

Despite the RO's June 2000 denial of this claim on the 
merits, the Board must begin by considering the threshold 
question of whether new and material evidence has been 
submitted to reopen the claim for a low back condition.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, No. 01-7007 (Fed. Cir. Sept. 19. 2001). 

The evidence of record at the time of the RO's December 1986 
decision included service medical records which showed that 
in September 1966, the veteran received treatment for "very 
mild pain L5-S1" with some possible limitation of motion.  
There was no diagnosis.  The remainder of service medical 
records were silent as to complaints, treatment or a 
diagnosis involving the back.  A VA examination report, dated 
in June 1986, showed that the veteran reported that he had 
two slipped discs which had become painful in the last year, 
and that he complained of back pain while standing at work 
and while jogging.  He stated that he "has not seen a doctor 
for ten years about this."  X-rays of the lumbosacral spine 
were negative.  There was no diagnosis involving the back.

Based on this evidence, the RO denied the claim in December 
1986, essentially finding that there was no medical evidence 
showing that the veteran had a back condition related to his 
service.

Evidence received since the RO's December 1986 denial of the 
claim includes a letter from Robert W. Dewberry, M.D., 
received in April 2001.  Dr. Dewberry states that he began 
treating the veteran in 1982 for severe back pain associated 
with an injury sustained in military service in 1966.  He 
states that the veteran's inservice injury was aggravated by 
his employment in 1982, and that he has spondylosis of the 
lower lumbar spine.  

Dr. Dewberry's letter was not of record at the time of the 
RO's December 1986 decision, is not cumulative, and is 
"new" within the meaning of 38 C.F.R. § 3.156.  The Board 
further finds that material evidence has been received to 
reopen the claim for service connection for a low back 
condition.  Specifically, Dr. Dewberry's letter is competent 
medical evidence suggesting that the veteran currently has a 
low back condition that is related to his service.  This 
evidence therefore pertains to the evidentiary defect which 
was the basis for the RO's December 1986 decision.  The Board 
therefore finds that the submitted evidence bears directly 
and  substantially upon the issue at hand, that this evidence 
is probative of the issue at hand, and is material.  See 
e.g., Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
The claim is therefore reopened.  


Merits

The veteran essentially asserts that he has a low back 
condition as a result of his service.  In particular, he 
asserts that he has a low back condition as a result of 
trauma to his back during over 100 parachute jumps.  In this 
regard, the veteran's discharge (DD Form 214) shows that he 
received basic airborne training, that he served with the 
82nd Airborne Division, and that he received the parachute 
badge.    

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if they become disabling to 
a compensable degree within one year of separation from 
active duty 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted on 
the basis of a post-service initial diagnosis of a disease, 
where the physician relates the current condition to the 
period of service.  See 38 C.F.R. § 3.303(d) (2001).  In such 
instances, a grant of service connection is warranted only 
when, "all of the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service."  Id.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. Brown 
, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 
465 (1994).  

The Board finds that the preponderance of the evidence is 
against a finding that there is a nexus between a low back 
condition and the veteran's service.  The Board initially 
notes that it has determined that the veteran is not a 
credible historian.  Specifically, at his July 2001 hearing, 
the veteran asserted the following: he had back symptoms 
beginning in September 1966 and he was treated for back 
symptoms every other month thereafter; he received ongoing 
treatment for back symptoms beginning about one month after 
separation from service; he was diagnosed with disc problems 
in about 1972.  See also report from Hillel Sperling, M.D., 
dated in April 2001, and April 2001 letter from Robert W. 
Dewberry, M.D. (showing a reported history of a back injury 
during service).

However, as previously stated, the veteran's service medical 
records show only one treatment for back symptoms, in 
September 1966, with no diagnosis, and the remainder of the 
veteran's service medical records are silent as to a back 
disorder.  In addition, there is no post-service medical 
evidence of a low back disorder dated prior to the June 1986 
VA examination report.  Furthermore, a number of medical 
reports associated with a worker's compensation claim filed 
by the veteran, as well as a claim for Social Security 
Administration (SSA), show that he repeatedly denied 
sustaining a back injury prior to 1990.  See e.g., November 
1990 report from Richard M. Siebold, M.D.; March 1992 report 
from Harry W. Steurmer, M.D.; October 1992 report from 
Barrington Psychiatric Center (BPC), March 1995 report from 
Alban-Wertheimer Orthopedic.  Other medical histories 
associated with the veteran's worker's compensation and SSA 
claims also show that the veteran failed to report a history 
of a back injury prior to 1990.  See e.g., November 1991 
report from Nicholas S. Gregory, M.D., February 1992 report 
from Donald S. Belk, M.D., July 1994 reports from Carmel 
Medical Evaluation.  Given the evidence showing that the 
veteran denied having a back injury prior to 1990, as 
submitted in conjunction with his workers compensation and 
SSA claims, the Board finds that the veteran is not a 
credible historian.  

The Board has determined that the claim must be denied.  Even 
assuming that the veteran's complaints of back symptoms, as 
contained in the June 1986 VA examination report, are 
evidence of a diagnosed condition (in fact, there was no 
diagnosis), the first medical evidence of a low back disorder 
would come approximately 18 years after separation from 
service.  This lengthy period without treatment weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In addition, there is no evidence of 
low back arthritis within a year of separation from service 
to support a presumptive grant of service connection under 
38 C.F.R. §§ 3.307, 3.309.  Furthermore, there is no medical 
evidence of a back condition dated between 1986 and 1990, and 
it is clear that in 1990 the veteran sustained a back injury 
at his job.  It further appears that he sustained several 
additional injuries to his back at work after 1990.  See 
Citizens Medical Group (CMG) reports dated in May 1991 and 
November 1993; October 1992 BPC report; February 1992 report 
from Dr. Belk; April 2001 report from Dr. Sperling.  The most 
recent of these injuries was apparently in September 1999, 
while he was at work at Entertainment Partnership.  See April 
2001 report from Dr. Sperling.  The only medical evidence 
indicating that the veteran has a low back condition that is 
related to his service is Dr. Dewberry's April 2001 letter.  
However, the probative value of Dr. Dewberry's opinion is 
weakened by the fact that he states that he did not begin 
treating the veteran until 1982, and that there is no 
indication that he based his comments on a review of the 
claims file or any other reliable medical history.  See Swann 
v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  In summary, Dr. Dewberry's letter 
lacks indicia of reliability, and there is no other medical 
evidence showing that the veteran has a low back disorder due 
to his service.   In this regard, an SSA decision, dated in 
July 1995, shows that that agency determined that the veteran 
became disabled due to a lumbar disorder in May 1994.  This 
is approximately 26 years after separation from service.  
Finally, an examination report from Carmel Medical 
Evaluations, dated in December 2000, shows that the examiner 
summarized the veteran's relevant medical history and 
concluded that the veteran's chronic low back condition was 
"less likely than not" related to his service.  The 
examiner essentially noted that the medical evidence showed 
that the veteran's back disorder was incurred as the result 
of his 1990 back injury at work.  When read in context, it is 
clear that the examiner determined that the veteran did not 
have a back disorder that was related to his service.  The 
Board therefore finds that the preponderance of the evidence 
is against the claim, and that service connection for a low 
back condition must be denied.  

The Board has considered the veteran's oral and written 
testimony submitted in support of his arguments that he has a 
low back condition as a result of his service.  To the extent 
that the veteran's statements may be intended to represent 
evidence of continuity of symptomatology, without more his 
statements are not competent evidence of a nexus between a 
low back condition and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Further, as 
previously noted, the credibility of the veteran's testimony 
is such that it is outweighed by the more contemporaneously 
recorded evidence of record.  Accordingly, as the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Service connection for a low back condition is denied.   



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

